Case 1:04-cr-10336-NMG Document 676 Filed 01/19/21 Page 1 of 4

United States District Court
District of Massachusetts

 

United States of America

Criminal Action No.
04-10336-NMG

v.
Jose Rodriguez,

Defendant.

te eee ee

 

MEMORANDUM & ORDER

GORTON, J.

Pending before the Court is the motion of defendant Jose
Rodriguez (“defendant” or “Rodriguez”) for compassionate release

pursuant to 18 U.S.C. § 3582(c) (1) (A).

I. Background

In October, 2006, defendant was tried before a jury and
convicted of one count charging him with conspiracy to
distribute and to possess with the intent to distribute heroin
in violation of 21 U.S.C. §§ 841(a) (1), 841(b) (1) (A) and 846.
In May, 2007, this Court sentenced him to 264 months (22 years)
in prison and eight years of supervised release. Rodriguez is
currently incarcerated at FCI Schuylkill in Minersville,
Pennsylvania, and his projected release date is September 5,

2023.
Case 1:04-cr-10336-NMG Document 676 Filed 01/19/21 Page 2 of 4

Rodriguez requests that this Court order his immediate
release to home confinement. He contends that his incarceration
puts him at high risk of contracting COVID-19, particularly in
light of his acquired immunodeficiency syndrome (“AIDS”). The
government disagrees and urges this Court to deny defendant’s

motion.

II. Motion for Compassionate Release

 

A. Legal Standard

A court may reduce a defendant’s term of imprisonment
pursuant to 18 U.S.C. § 3582(c) only if, after considering the
factors set forth in § 3553(a), the Court finds that there are
“extraordinary and compelling reasons” warranting such a
reduction. § 3582(c) (1) (A) (i). Any modification must be made
pursuant to either a motion of the Director of the Bureau of

Prisons or a motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt
of such a request by the warden of the defendant's
facility, whichever is earlier.

§ 3582(c) (1) (A). Even if all other requirements are satisfied,
a court should grant a motion for release only if it determines

that the defendant is no longer a danger to the public. Id.
Case 1:04-cr-10336-NMG Document 676 Filed 01/19/21 Page 3 of 4

B. Application

Rodriguez is not entitled to a modification of his sentence

pursuant to § 3582(c) (1) (A).

Defendant claims that because he has AIDS he is at an
increased risk of severe illness from COVID-19 thus warranting
his release. He proffers no facts, however, to suggest that his
illness substantially diminishes his capacity to care for
himself and to participate in measures to protect against the
transmission of COVID-19. In fact, defendant admits that he
“has received excellent medical treatment from BOP staff for

HIV/AIDS.” Several courts have denied motions for
compassionate release filed by defendants suffering from AIDS
without evidence of any inability to provide self-care. See
United States v. Goins, 2020 U.S. Dist. LEXIS 106539, at *6
(S.D. Ala. 2020) (denying motion where defendant “has not
provided any evidence that AIDS precludes his ability to care
for himself in the prison-setting”); Riley v. United States,
2020 U.S. Dist. LEXIS 64513, at *17 (W.D. Wash. 2020) (same).
Accordingly, defendant has not shown that the fact that he
suffers from AIDS, without other extenuating circumstances,
constitutes an “extraordinary and compelling” reason for his

release.
Case 1:04-cr-10336-NMG Document 676 Filed 01/19/21 Page 4 of 4

Even if Rodriguez’s AIDS were to constitute an
extraordinary and compelling reason for release, a reduction in
his sentence would be inconsistent with the § 3553(a) factors
and the need to ensure the safety of the public. Defendant was
sentenced as a career offender with a lengthy criminal history.
He also participated in a drug distribution conspiracy involving
large quantities of heroin. The seriousness of the offense and
the need for just punishment and respect for the law weigh

heavily against Rodriguez's release. § 3553(a) (2).
ORDER

Accordingly, defendant’s motion for compassionate release
(Docket No. 674) and his prior pro se motion for compassionate

release (Docket No. 670) are DENIED without prejudice.

So ordered.

FV Aww bale

Nathaniel M. G6érton
United States District Judge

Dated January (J, 2021
